               Case 1:15-cr-00867-RMB
               Case 1:15-cr-00867-RMB Document
                                      Document 601
                                               602 Filed
                                                     Filed 02/26/20
                                                           02/26/20 Page
                                                                    Page 11 of
                                                                            of 11
                                               U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew 's Plaza
                                                              New York, New York 10007


                                                              February 26, 2020

      BYECF

                                                                                         USDCSDNY
      Honorable Richard M. Berman              MEMO ENDORSED
      United States District Judge                                                       DOCUMENT
      Southern District of New York                                                      ELECTRONICALLY FILED
      Daniel Patrick Moynihan U.S. Courthouse                                            DOC#:_ _ _~ - --
      500 Pearl Street
      New York, New York 10007                                                           DATE FILED Z,,/z,<,/1,01-cj

         Re:     United States v. Turkiye Halk Bankasi, A.S.,
                 S6 15 Cr. 867 (RMB)

      Dear Judge Berman:

               The Government writes to request an order excluding time under the Speedy Trial Act, 18
      U.S .C. § 3161 , until the arraignment scheduled for March 3, 2020. The ends of justice served by
      the proposed exclusion outweigh the best interest of the public and the defendant in a speedy trial,
      so that the defendant and its counsel can consult regarding the arraignment as discussed at the
      initial appearance on February 25, 2020. See 18 U.S.C. § 3161(h)(7)(A). Defense counsel was
      informed of this request on February 25, 2020, and we have not yet been advised whether counsel
      consents or objects.


                                                      Respectfully submitted,
 -i-,e-,--=-L.t-.-.~--,,1-:&\.-...-:-~"7,r~,;--G-EpFFREY S. BERMAN
-1
                                                          1




                                                      Unted States Attorney
 --e-,rK,-~-M-IW---:-,:---:;;;SA.=-:tf"i;;;-1~~.ft.C:--

        tll                       l
               4<, ''"~' I ~ &fa I.O
                                    ·t Isl      ey:
                                    Mi hael D. Lockard
                                    As stant United States Attorney
     ---,~r--t4ft.f--=•-.--------~(21 ) 637-2193
